Citation Nr: 1526168	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active commissioned service as an aeronautically rated officer (Navigator) in the United States Air Force and Wyoming Air National Guard from July 1975 to March 1978, November 1981 to July 1988, December 2001 to December 2002, November 2005 to March 2006, April 2007 to August 2007, and December 2008 to May 2009, to include service in Southwest Asia.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and he retired from the Air National Guard as a Lieutenant Colonel (O-5) in 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran appeared at a Videoconference hearing in April 2015.  A transcript is of record.  


FINDING OF FACT

The Veteran snored for many years, to include prior to his period of activated service in support of operations in Afghanistan between 2001 and 2002; as due to high operations tempo during that active duty period, the probative evidence of record indicates that obstructive sleep apnea was first manifest during that time and is currently present.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea (OSA) have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

The Veteran served as an activated member of the Air National Guard and U.S. Air Force during several periods of service, and thus, he has numerous ACDUTRA/INACDUTRA periods in addition to his active duty periods.  In essence, he contends that he experienced snoring for many years (dating to the 1990s) and that upon return from active service in support of Operation Enduring Freedom between 2001 and 2002, snoring developed into OSA.  He attributes the origin of OSA to that specific period of active duty, and maintains that he currently experiences the disorder.  

VA records indicate that in 2011, the Veteran did a home sleep study and that OSA was noted to be present.  He testified that he has snored for many years, and his spouse has confirmed that this been the case with the Veteran for a considerable period.  Of note, the Veteran's spouse did, in a May 2011 written statement, describe that upon return from OEF in 2002, that he would "stop breathing" during his sleep.  She reported that she would nudge him during these periods, as the audible stoppage of breathing was very worrisome to her.  She further reported that subsequent to the later activated periods of service, the Veteran's snoring and breathing stoppages had increased in severity.  It was noted that the Veteran currently uses a continuous positive airway pressure (CPAP) machine following his diagnosis by VA, and that she has not noticed any breathing stoppages since being placed on that type of respiratory support.  

The Veteran attached the opinion of his former unit's flight surgeon.  This clinician, an Air National Guard Colonel (O-6) and physician with expertise in aerospace medicine noted that he flew with the Veteran during operations in 2002 while supporting the war in Afghanistan.  The Veteran was a C-130 Hercules navigator, and the flight surgeon noted that when he flew with the Veteran, mission operation requirements meant that flight crews were spending 150 hours per month in the cockpit while deployed.  Crew rest and flight suspensions were noted to be rare unless a "major medical emergency" occurred.  Essentially, it is implied that the Veteran, who as noted by his spouse had already been a snorer prior to this time, was severely affected by fatigue surrounding the operational requirements, and that this stress ultimately led to the development of OSA.  The flight surgeon noted that upon return to the United States and during ACDUTRA/INACDUTRA periods, that he was the primary caregiver for the Veteran during his National Guard duties (which also included subsequent periods of active service).  The flight surgeon reported on the Veteran's symptoms (being tired, waking unrested, and having a lack of energy and feelings of depression) as being observable in February 2003, April 2004, January 2005, March 2006, January 2007, and March 2009.  It was concluded that it was the physician's professional medical opinion that it was "more likely than not that [the Veteran] had severe sleep apnea while in service in the active duty military and in the National Guard period from 2003 to 2009."  

In essence, by noting his familiarity with the Veteran and the extensive operational demands placed on him as an aircrew member throughout the initial support of the war in Afghanistan, the physician described a rationale as to why the Veteran developed OSA symptomatology.  Further, even though symptoms were first manifested to the flight surgeon following his 2001-2002 period of active duty, it was specifically noted that in addition to treating him during inactive periods with the National Guard, that the Veteran's "active duty military" service was a source of the OSA.  As the 2002 experience in Afghanistan was specifically mentioned in the flight surgeon's letter, it is implicit that the clinician was referencing this period of service (and the heavy demands of that duty in the production of fatigue) as the earliest manifestations of current OSA in the Veteran.  

The Veteran was examined by VA in July 2013 by a nurse practitioner, and that clinician offered a negative opinion with regard to the Veteran's contentions.  Essentially, it was noted that the Veteran did not have any mention of treatment for sleep apnea in the service treatment records for active duty or ACDUTRA/INACDUTRA periods.  The examiner noted the Veteran's reports of snoring as dating back to the 1990s as forming the basis of her opinion that sleep apnea occurred at a time while the Veteran was not in active military service.  The Veteran's spouse's report of not noticing apneic episodes until subsequent to his return from an active duty period in 2002 was mentioned; however, no opinion was offered with regard to the merits of that assertion.  In essence, there is very little rationale associated with the VA examination report save for a notice that snoring predated the 2001-2002 period of active duty that the Veteran has alleged to be the beginning of his current OSA problems.  As such a bare reciting of data contained in the claims file is not, in itself, a sufficient basis on which to form a rationale, the Board must conclude that the VA opinion does not have significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).
 
On the other hand, the private report of the Air National Guard flight surgeon was written by a clinician with extensive familiarity with the Veteran, to include during his active duty period of 2001-2002.  This doctor described, via his own experience as well as the Veteran's, the fast operations tempo associated with tactical airlift operations in support of Operation Enduring Freedom and the resulting fatigue placed on aircrew such as the Veteran.  Based on this and reported symptoms manifested subsequent to the Veteran's return from that period of service, it was opined that the Veteran's OSA had origins, to some extent, during that period of active military service.  This is a well-rationalized opinion from a medical expert with first-hand familiarity of the circumstances of the Veteran's service and it is highly probative.  The Veteran has reported snoring for years, and as the VA examiner noted, he does not deny that he snored in the 1990s prior to the 2001-2002 activation.  Snoring, however, does not necessarily amount to sleep apnea, and the Veteran's spouse (who shares a bed at night with the Veteran and is in the best possible position to observe symptoms) did not report that the Veteran stopped breathing in his sleep until after his return from the 2001-2002 period of active service.  Thus, the lay reporting of observable symptoms coincides with the well-rationalized medical opinion of the flight surgeon regarding the onset of OSA as occurring during the 2001-2002 period of active duty.  The Board can conclude that current OSA, requiring CPAP and supplemental oxygen therapy, had origins during this period of active service.  As such, the requirements for service connection have been met and the claim is granted.  


ORDER

Entitlement to service connection for obstructive sleep apnea (OSA) is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


